Citation Nr: 0636318	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  96-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for intermittent 
labyrinthitis, claimed as due to a concussion.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a tic of the left 
shoulder, left arm, and left leg, claimed as due to a 
concussion. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
January 1970.  Evidence that the veteran served in combat in 
Vietnam is of record.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  Service 
connection for a tic of the left shoulder, left arm and left 
leg as secondary to a concussion in service was denied in an 
unappealed November 1991 rating decision.  In June 1995, the 
veteran, through his representative, submitted a claim for 
service connection for the residuals of a concussion; with 
his claim was included a statement by a private physician 
indicating that the veteran had common migraine, vasomotor 
rhinitis, intermittent labyrinthitis and vascular tinnitus.  
In a September 1995 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania determined that the veteran had not submitted 
new and material evidence with which to reopen a claim for 
service connection for "residuals of concussion".  The 
veteran appealed the September 1995 rating decision to the 
Board.

In a December 1997 action, the Board styled the issue on 
appeal as whether new and material evidence has been 
submitted to reopen a claim for service connection for a tic 
affecting the left shoulder, left arm and left leg as 
secondary to a concussion.  The Board explained that since 
the issues of service connection for migraine with vasomotor 
rhinitis, intermittent labyrinthitis and vascular tinnitus 
secondary to a blast concussion had not been previously 
denied, the RO should adjudicate those issues on a de novo 
basis.  The Board consequently remanded the case with 
instructions for the RO to adjudicate the claims for migraine 
with vasomotor rhinitis, intermittent labyrinthitis and 
vascular tinnitus on a de novo basis.  

Following remand of the case to the RO, the RO adjudicated 
the migraine headache, vasomotor rhinitis, intermittent 
labyrinthitis and vascular tinnitus claims in an October 1999 
rating decision; a statement of the case addressing those 
claims was issued later in October 1999 and the veteran 
submitted a VA Form 9 in November 1999.

In November 2000, the veteran requested a hearing before a 
member of the Board in Washington, DC.  The requested hearing 
was scheduled for May 2002, but the veteran failed, without 
explanation, to report.  His request for a hearing before a 
member of the Board was considered withdrawn.  38 C.F.R. 
§ 20.702(d) (2003).

On July 2, 2002, the Board issued a decision denying the 
veteran's claims for service connection for migraine 
headaches, vasomotor rhinitis and intermittent labyrinthitis, 
all claimed as due to a concussion, and denying the claim to 
reopen the issue of service connection for a tic of the left 
shoulder, left arm, and left leg, claimed as due to a 
concussion.  The Board explained that the issue of 
entitlement to service connection for vascular tinnitus would 
be the subject of a separate decision following further 
development of that issue by the Board (the record reflects 
that the Board thereafter remanded the tinnitus issue to the 
RO in October 2003).  The veteran appealed the Board's July 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court), and the Court, in a September 2003 
order, granted a Joint Motion for Remand filed by the parties 
to the appeal, and vacated and remanded the Board's July 2002 
decision.  The case was thereafter returned to the Board.

In a previous decision, the Board noted that the Joint Motion 
for Remand suggested that the Board consider clarifying what 
conditions the veteran claims resulted from his in-service 
shell blast, and "consolidate [the claimed conditions] in a 
cohesive manner."  The Board pointed out that the only 
issues developed for appellate review, and over which the 
Board therefore had jurisdiction, were those listed on the 
title page of to the action (as well as the issue of 
entitlement to service connection for vascular tinnitus which 
at the time was in remand status).  The Board indicated that, 
if the veteran wished to file a claim for service connection 
for a disability other than those referenced, he should so 
notify the RO, which should respond appropriately to any 
communication received.

In February 2004, the matter was again remanded for further 
development and adjudication.  Subsequent to this remand, in 
a November 2005 rating decision, service connection was 
granted for tinnitus and migraine headaches.  This 
represented a full grant of benefits sought by the veteran 
with respect to those issues.  The remaining issues were 
returned to the Board.

In February 2006, the Board denied service connection for 
vasomotor rhinitis.  In the same decision, the Board 
remanded, for further development and adjudication, the 
claims of entitlement to service connection for intermittent 
labyrinthitis, claimed as due to a concussion, and the 
veteran's application reopen a claim for service connection 
for a tic of the left shoulder, left arm, and left leg, 
claimed as due to a concussion.  These claims are again 
before the Board.  

The issue of entitlement to service connection for 
intermittent labyrinthitis, claimed as due to a concussion, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
tic of the left shoulder, arm, and leg; the veteran was 
notified of the decision and his appellate rights; the 
veteran did not appeal this determination and the decision 
became final.

2.  No evidence has been added to the record since the 
November 1991 rating decision that is so significant that it 
must be considered in order to fairly decide the merits of 
the case.





CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for service 
connection for a tic of the left shoulder, arm, and leg.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 
No. 04-81 (U.S. Vet. App. March 31, 2006)).  The VCAA states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The rule 
is effective November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in letters dated in October 2001, February 
2004, and March 2006, provided the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant was notified that he must provide "new" evidence 
that is evidence that must be in existence and submitted to 
VA for the first time, and "material" evidence, that is 
evidence that pertains to the reason the claim was previously 
denied.  The veteran was also furnished notice of the type of 
evidence needed in order to substantiate his claims for 
service connection, as well as the type of evidence VA would 
assist him in obtaining.  The veteran was informed that he 
should send to VA evidence in his possession that pertains to 
the claim, and he was advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The RO provided the veteran 
and his representative with adequate notice of the evidence, 
which was not of record, that was necessary to substantiate 
the veteran's claims, and also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
July 2006 Statement of the Case, and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service private and VA treatment reports, VA 
examinations, and statements submitted by the veteran in 
support of his claims.  The Board also notes that this case 
has been remanded on multiple occasions for additional 
development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Application to reopen a claim of entitlement to 
service connection for 
tic of the left shoulder, left arm, and left leg.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Here, the Board notes that the VCAA is effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because he filed it at the RO prior to August 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
appellant filed his application to reopen his claim, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1995).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this case, evidence submitted after November 1991, 
consists of various private and VA medical treatment records, 
as well as the veteran's own contentions.  

Considering first the private and VA medical treatment 
records, these records discuss a current finding of a left 
arm tic, but provide no connection to any in-service disease 
or injury.  Because medical records diagnosing a chronic 
motor tic of the left shoulder, arm, and leg was previously 
of record in 1991, this additional evidence is cumulative and 
redundant of evidence already considered.  That is, these 
records only demonstrate a current diagnosis already conceded 
by the RO in 1991, when a tic disorder was acknowledged based 
on the medical evidence of record.  Thus, the additional 
medical evidence submitted since 1991 is not new, as defined 
by 38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 
59, 62 (1993) (medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing other crucial matters, such as medical nexus, does 
not constitute new and material evidence).  

Additionally, because none of the evidence submitted since 
the 1991 RO decision addresses the basis of the original 
denial, the lack of evidence connecting his current tic 
disorder to service, or an in-service injury, these records 
are not "so significant that [they] must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156 (2001).  In this regard, the Board notes that the 
June 2006 VA examiner expressly found no evidence to support 
a tic of the left shoulder, left arm or left leg as due to a 
concussion.  

At his June 1996 personal hearing before a RO hearing 
officer, the veteran asserted that his concussion during 
service resulted in his current tic of the left side.  
However, as a layperson, the veteran's assertions of medical 
causation are insufficient to reopen his claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993). The veteran can report 
his symptoms, but his statements as to cause, onset or 
claimed aggravation must be supported by competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran and his representative have also alleged that the 
RO failed to consider 38 U.S.C.A. § 1154 at the time of the 
November 1991 decision.  38 U.S.C.A. § 1154 provides that in 
the case of any veteran who served in combat, satisfactory 
lay or other evidence of an injury incurred in service shall 
be accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154 
(West 1991).  However, "the misapplication of, or failure to 
apply, a statutory or regulatory burden-shifting presumption 
does not constitute 'new and material evidence' for the 
purpose of reopening" a previously- and finally-denied 
claim.  Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 1998).  
Therefore, even assuming the truth of the veteran's 
allegations, that the RO failed to consider 38 U.S.C.A. 
§ 1154, this failure does not constitute a basis upon which 
the veteran's claim may be reopened.  

In view of the foregoing, the evidence received subsequent to 
the RO's November 1991 decision is not new and material for 
the purpose of reopening the veteran's claim.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).  There 
has been no additional evidence added to the record that 
bears on the question of service connection for a tic of the 
left shoulder, arm, and leg that can be said to bear directly 
and substantially upon the specific matter under 
consideration, be considered to be neither cumulative nor 
redundant, or by itself or in connection with the evidence 
previously assembled be considered so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim of service connection.  And because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Having determined that no new and material evidence has been 
added to the record, the appellant's claim of service 
connection for a tic of the left shoulder, arm, and leg is 
denied.


ORDER

1.  New and material evidence not having been submitted to 
reopen the claim of service connection for a tic of the left 
shoulder, left arm, and left leg, the appeal is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for intermittent labyrinthitis, claimed as due to a 
concussion, must be remanded for further action.

Here, the Board notes that in the case of any veteran who 
served in combat, satisfactory lay or other evidence of an 
injury incurred in service shall be accepted as sufficient 
proof of service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154 (West 2002).  In the present 
case, service personnel records confirm that the veteran 
served in Vietnam as a rifleman with a Marine infantry 
division; therefore, the Board affirms its prior December 
1988 finding that the veteran engaged in combat.  
Additionally, because the veteran's allegation of having been 
in close proximity to an artillery shell explosion is 
consistent with the circumstances of service, it is accepted 
as true by the Board, in the absence of any evidence to the 
contrary.  

In addition, the Board also notes that the veteran has been 
diagnosed on at least one occasion with intermittent 
labyrinthitis.  In order to determine whether this condition 
had its onset in service, the issue was previously remanded 
in order to provide the veteran with a VA examination in 
connection with the claim.  

In June 2006, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was available and reviewed in 
connection with the claim.  The veteran's medical history was 
noted, to include a history of episodic dizziness over the 
last 35 years.  The examiner indicated that the description 
of symptoms was vague, but that the veteran described 
episodic dizziness occurring a couple of times per month, 
most commonly in the spring and fall.  This was described as 
lightheadedness, sometimes associated with a crawling 
sensation in the back of his neck.  The veteran indicated 
that he sometimes felt like the room was spinning, to that he 
was spinning.  Once or twice a year the veteran indicated 
that the dizziness would become severe with nausea, lasting 
3-4 days and requiring bed rest.  The veteran was noted to 
have been prescribed medication for this condition.  After 
examination, the examiner stated that it was difficult to 
characterize a possible vestibulopathy, given the vague 
descriptions and episodic nature of the symptoms.  Regarding 
nexus to service, the examiner stated that the veteran's past 
medical history and a review of the claims file, there is no 
conclusive evidence of severe head injury that might have 
caused the traumatic vestibulopathy, or intermittent 
labyrinthitis.   The examiner, however, did not address the 
question of whether being in close proximity to an artillery 
shell explosion in-service service, if true, would as likely 
as not have caused his current symptoms.  

Based on the foregoing, the Board reluctantly concludes that 
this matter should again be remanded and that, upon remand, 
the RO should arrange for the veteran's claims folder to be 
reviewed by the examiner who prepared the June 2006 
examination report (or a suitable substitute if that examiner 
is unavailable), for the purpose of preparing an addendum 
that addresses whether it is at least as likely as not that 
the veteran's close proximity to an artillery shell explosion 
in-service service caused his current symptoms.  Pursuant to 
the VCAA, such an examination is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the June 2006 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether it is at least as likely as not 
that the veteran's close proximity to an 
artillery shell explosion in-service 
service caused his current symptoms, 
diagnosed on at least one occasion as 
intermittent labyrinthitis.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
intermittent labyrinthitis found to be 
present, and the examiner must specify 
any diagnoses.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not, and given the veteran's status as a 
combat veteran in Vietnam, that the 
veteran's close proximity to an artillery 
shell explosion in-service service caused 
his current symptoms.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

2.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent, including 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  In 
the event the decision remains adverse to 
him, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


